Mr. Justice Robb
delivered the opinion of the Court:
The situation, then, amounts to this: The Land Company, through Eisher &• Company, extensively advertised its Chevy Chase land as ideal sites for the building of homes. It held *409out to prospective purchasers that no manufacturing or mercantile business would be permitted. Appellees, relying upon these representations, opened negotiations for the purchase of one of these lots, were shown plats which indicated that parcel 38 over 3 belonged to the Land Company, were told that it did, and there is evidence that they were further informed that the usual restrictions would apply to that parcel. It is not contended that they were told anything to the contrary. Relying upon these representations, as of course they had a right to do, the contract of sale was entered into. The Land Company, therefore, having bound each purchaser of land in this vicinity to refrain from using these lots for manufacturing or mercantile purposes, now proposes to devote this parcel to the very use forbidden to the owners of the other parcels, — and upon the theory that it was not subdivided.
The plats, signs, advertisements, and contracts, to say nothing of the admissions, leave no room for doubt that purchasers of this Chevy Chase, District of Columbia, property had a right to understand, and did understand, that parcel 38 over 3 was included in the general scheme for the development and sale of property of the Land Company in that locality. In such circumstances, equity will intervene. The purchaser, having submitted to a burden upon his own land with the understanding that a similar burden is to be placed upon the remaining land of the grantor for the common benefit of all, will be relieved from an attempt by the grantor or third party with notice to depart from the general scheme. McNeil v. Gary, 40 App. D. C. 397, 46 L.R.A.(N.S.) 1113; Hooper v. Lottman (1914) — Tex. Civ. App. —, 171 S. W. 270; Schermerhom v. Bedell, 163 App. Div. 445, 148 N. Y. Supp. 896, 221 N. Y. 536, 116 N. E. 1074; Turner v. Howard, 10 App. Div. 555, 42 N. Y. Supp. 336; Tallmadge v. East River Bank, 26 N. Y. 105; Wiegman v. Kusel, 270 Ill. 520, 110 N. E. 884; Schickhaus v. Sanford, 83 N. J. Eq. 454, 91 Atl. 878.
Appellants cite Sprague v. Kimball, 213 Mass. 380, 45 L.R.A.(N.S.) 962, 100 N. E. 622, Ann. Cas. 1914A, 431, as “on all fours with the present” case. We do not so under*410stand that case; for there “the agreement to restrict” the use of the property “rested wholly in parol,” in violation of a Massachusetts statute (Rev. Laws, chap. 74, sec. 1, cl. 4), providing that a contract for the sale of lands “or of any interest in or concerning them” must be in writing. The two cases, therefore, differ fundamentally.
Since a general scheme or plan was clearly established, without resort to the representations alleged to have been made orally in behalf of the Land Company, it is unnecessary to determine how far such representations may be received in a case like this. But see Hawley Down Draft Furnace Co. v. Hooper, 90 Md. 390, 45 Atl. 456; Hall v. Solomon, 61 Conn. 476, 29 Am. St. Rep. 218, 23 Atl. 876; Julliard v. Chaffee, 92 N. Y. 529; Rackemann v. Riverbank Improv. Co. 167 Mass. 1, 57 Am. St. Rep. 427, 44 N. E. 990; Carr v. Dooley, 119 Mass. 294; Anderson v. American Suburban Corp. 155 N. C. 131, 36 L.R.A.(N.S.) 896, 71 S. E. 221.
The Grocery Company contracted to lease the proposed store building when erected, but it is not contended or shown that its equities are superior to those of the Land Company.
The decree is affirmed, with costs. Affirmed.